In this case the defendant in the court below defended on the right of self-defense.
As I read her testimony, it makes a clear case of self* defense.
I find the evidence adduced to overcome the evidence that defendant acted in self-defense extremely meager and unsatisfactory. *Page 499 
It is well settled in this jurisdiction that in criminal cases where the evidence relied upon to establish some essential element of the offense was not satisfactory the judgment will be reversed. See Smith v. State, 101 Fla. 1066,132 So. 840, and cases there cited.
Because of the fraility of the evidence to establish the fact that the accused did not act in her lawful self-defense, I think the judgment should be reversed.
ADAMS and BARNS, JJ., concur.